Citation Nr: 1027132	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Sister


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Veteran had a hearing before the Board in June 2007 and the 
transcript is of record.

The case was brought before the Board in August 2007 and again in 
January 2009, at which times the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claim, to include affording him 
a VA examination. The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal. 


FINDING OF FACT

The Veteran's low back disorder, to include degenerative disc 
disease (DDD), is not related to a disease or injury in service; 
arthritis was not manifested within 1 year of separation.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated 
by active service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in March 2005 and September 2007.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
2007 letter also explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to service.  Cf. id.; Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's arthritis is 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his low back disorder stems from two in-
service injuries occurring during his military service related to 
a fall and other lifting injuries. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records indicate the Veteran was 
seen in June 1964 multiple times related to back pain.  At that 
time, the Veteran reported an 18 month history of back problems, 
which would predate his military service.

The Veteran does not deny a pre-service back injury, but rather 
claims his pre-service back injury was minor and fully resolved 
prior to entering the military.

A veteran who served during wartime service after December 31, 
1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  The presumption of soundness, however, attaches only 
where there has been an induction medical examination during 
which the disability about which the veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

The Veteran's entrance examination dated in February 1964 found 
no low back abnormalities, thus the Veteran is presumed to have 
entered service in sound condition.  Again, the Veteran was seen 
multiple times in June 1964 related to back pain.  At that time, 
tenderness and minimal muscle spasm was observed.  X-rays at that 
time were largely normal, except for a finding of slight 
scoliosis.  The Veteran was diagnosed with chronic lumbosacral 
strain.  Thereafter, however, the service treatment records are 
silent as to a second injury or any other complaints, treatment 
or diagnoses of a low back disorder.  The Veteran's October 1966 
separation examination, moreover, is also silent as to any low 
back abnormalities or complaints.  

While the service treatment records verify the Veteran injured 
his back on or around June 1964 and was treated for lumbosacral 
strain, it appears from the service treatment records that the 
Veteran's low back condition was acute and transitory.  The 
Veteran's low back pain ultimately resolved and the Veteran 
proceeded to serve for three years thereafter with no further 
complaints, treatment or diagnoses of a low back disorder.  The 
service treatment records are simply devoid of findings 
consistent with in-service incurrence of a chronic low back 
disability.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry here then 
is whether the Veteran's current low back disorder is related to 
his in-service treatment of back pain and lumbosacral strain or 
any other incident of his military service.  The Board concludes 
it is not.

After service, VA outpatient treatment records show the Veteran 
was seen for complaints of back pain as early as 2005, nearly 
four decades after service.  At that time, the Veteran was 
diagnosed with chronic low back pain, degenerative joint disease 
(DJD) and disc protrusion.  A November 2006 x-ray further 
confirmed degenerative changes of the lumbosacral spine.  

The Veteran was afforded a VA examination in September 2008 where 
the examiner, a Physician's Assistant (PA), noted the Veteran's 
military history of back injury as well as the Veteran's current 
complaints.  The examiner diagnosed the Veteran with a lumbar 
soft tissue injury in the service in the 1970s and, currently, 
with DDD, which the examiner opined "is less likely than not due 
to his relatively minor soft tissue injuries while in the service 
and is more likely than not secondary to the natural aging 
process...."

The Veteran's representative took issue with the fact that the 
September 2008 examination and opinion was rendered by a PA and 
not a physician.  

A medical professional is not competent to offer an opinion as to 
matters outside the scope of his experience.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A physician is an authorized 
practitioner of medicine, while a PA has been trained and 
certified to provide certain of a physician's duties, "all under 
the responsible supervision of a licensed physician."  Dorland's 
Illustrated Medical Dictionary 1434 (30th ed. 2003).

In general, the Board is of the opinion that a PA is competent to 
evaluate the likely etiology of a low back disability, the 
opinion of which was based on relatively routine clinical 
findings.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (noting 
that there is no requirement that medical examinations be 
conducted by physicians only, and that the issue involves whether 
the individual has the types of education and clinical training 
to evaluate the medical issue at hand).

In any case, however, the Veteran was afforded an additional VA 
examination by a physician in March 2009 where the examiner, 
similar to the September 2008 examiner, found the Veteran's in-
service injuries must likely amounted to "acute lumbosacral 
strain."  The 2009 examiner explained that while the June 1964 
records indicated worsening low back pain, range of motion 
testing, as well as strength and sensation testing were within 
normal limits.  The March 2009 examiner diagnosed the Veteran 
with progressive disk disease and lumbar radiculopathy "as 
likely as not" due to "normal wear and tear."  

The Board finds the 2008 and 2009 examination opinions 
persuasive.  They are both based on a thorough examination of the 
Veteran and a complete review of the claims folder.  Also 
compelling, the medical findings in the reports are consistent 
with each other and the remaining medical evidence.  No medical 
professional has ever opined that the Veteran has a current low 
back disorder related to his in-service low back treatment and 
diagnosis of lumbosacral strain.  

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Although the Board does not doubt the Veteran's reported 
symptomatology through the years and that he believes his low 
back disorder is related to in-service injury, he is a layman and 
unable to make such a medical determination.  See Rucker, 10 Vet. 
App. at 74. 

Rather, the most probative medical evidence in this case does not 
support a causal connection of any current low back disorder and 
his military service.  Regrettably, no medical professional has 
ever linked the Veteran's current low back diagnoses to any 
incident of service.  What is more prevalent throughout the 
medical records is a link between the Veteran's current disc 
disease and the aging process. 

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


